DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/ has been entered.
 Response to Amendment
The amendment filed 01/31/2022 has been entered. Claims 1, 3-6, 8-17 remain pending in the application. Claims 1, 3, 10, and 12 are amended. Claims 2, 7, and 18-20 are canceled. Applicant’s amendments to the claims have overcome each and every rejection previously set forth in the Final Office Action mailed 10/29/2021.
Claims 1, 3-6, 8-17 are examined on the merits.
Response to Arguments




Applicant’s arguments, see page 6 paragraph 2 and page7 paragraph 2, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1 and 10 under 35 USC 103 have been fully considered and are persuasive. Specifically cited references in the final office action mailed 10/29/2021 are silent as to the   second portion includes a plurality of discrete stents, and the fourth diameter being larger than the third diameter. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ryan, Dann, Sharma, Cox, and Frid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (US 20110087146 A1, hereinafter 'Ryan') in view of Cox et al (US 5824040 A, hereinafter ‘Cox’) and Dann et al (US 20070010866 A1, hereinafter ‘Dann’).
Regarding claim 1, Ryan discloses a gastric bypass device (figure 7, tubular structure 28) for use in a gastrointestinal tract, comprising: 
a first portion (annotated examiner’s figure 7, first portion) with an opening sized for receiving GI contents within an esophagus of the gastrointestinal tract ([0056] “proximal end of the structure is sized to fit within the esophagus”), wherein a proximal end (figure 7, proximal end 32) of the first portion includes a first diameter (figure 7, diameter of the proximal end 32), and wherein the first portion includes a first stent ([0089] “In some embodiments, a retainer structure 40 secures proximal end 32 of tubular structure 28 within esophagus 12”) for anchoring the proximal end of the first portion; and 
a second portion (annotated examiner’s figure 7, second portion 36) located distally of the first portion, wherein the second portion is in fluid communication with the first portion, and wherein the second portion has an enlarged section (figure 7, enlarged area 48) with a second diameter (figure 7, the diameter of enlarged area 48); and
wherein the second portion includes a stent (annotated examiner’s figure 7, stent structure 140 in second portion 36) in the second portion has increase in relative diameter from a proximal end of the 
a third portion (examiner’s annotated figure 7, third portion) located distally of the second portion.
wherein the third portion includes a third diameter (figure 7, diameter of distal end 34) that is smaller than the second diameter (see figure 7, tubular structure 28 has uniform diameter except for the enlarged area 48 of central portion 36. Consequently, the third diameter is smaller than the second diameter).
Ryan does not explicitly disclose second diameter that is at least 150% as large as the first diameter, the second portion includes a plurality of discrete stents, and wherein the third portion includes a third diameter that is smaller than the first diameter.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have 150% larger second diameter than the first diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed dimension and since the second portion comprises an enlarged area is intended to have larger diameter than the first portion to store food ([0109]). Further, 
Ryan is still silent as to the second portion includes a plurality of discrete stents, and wherein the third portion includes a third diameter that is smaller than the first diameter.
Cox teaches endoluminal prostheses relatively pertinent to problem posed by Applicant of providing flexible prosthetic structure comprising a stent (figure 7a, 110) comprises a plurality of discrete stents (col 13 lines 27-30, flexible structure 110 supported by a plurality of ring frames 114).
Cox provide a stent structure supported by a plurality of ring frames in order to optimize to tailor the mechanical properties of the prosthesis structure (col 13 lines 34-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan to incorporate the teachings of Cox and provide the second portion includes the plurality of discrete stents in order to independently optimize the mechanical properties of individual stents.
Furthermore, although Ryan discloses the second portion except for the second portion includes a plurality of discrete stents, as set forth in MPEP 2114.04 V.C, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the stent of the second portion into a plurality of discrete stents, since it has been held that making a single structure into a plurality of discrete structure involves only routine skill in the art. 
Ryan, as modified by the Cox, is still silent as to third portion includes a third diameter that is smaller than the first diameter.
In the same field of endeavor, Dann teaches gastrointestinal bypass device comprising a third portion ([0100] sleeve 100 may be provided with “a second, smaller cross sectional area”) includes a 
Dann provides a sleeve having a proximal end having a first cross section area, and a reduced second cross section area adjacent to the first in order to prevent folding of the sleeve longitudinally as it passes through the intestine ([0100]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of Ryan, as modified by Cox, to incorporate the teachings of Dann and provide the third diameter is smaller than the first diameter in order to prevent folding causing from the constant diameter.

    PNG
    media_image1.png
    471
    654
    media_image1.png
    Greyscale


Regarding Claim 5, Ryan, as modified by Cox and Dann, discloses the device according to Claim 1. 
Ryan further discloses a distal end of the third portion (figure 7, distal end 34) includes a distal-end diameter (figure 7, diameter of distal end 34) is larger than the third diameter of the third portion ([0117] tubular structure 28 may be a stent structure 140, also [0126] the stent may include one or more flared ends 147, and enlarged flared ends having a diameter great than the diameter of the longitudinal portion 144, therefore, distal end diameter (enlarged flared ends) is larger than the third diameter (longitudinal portion 44)).
Ryan does not explicitly disclose the distal-end diameter is least about 20% larger than the third diameter of the third portion. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have its distal-end diameter is around 20% larger than the third diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan, as modified by Dann and Cox, would not operate differently with the claimed diameter and since the distal-end diameter is intended to have larger diameter than the third diameter the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp [0025] “the distal end 112 may be about 10% larger to about 100% larger, such as about 20% larger”).
Regarding Claim 6, Ryan, as modified by Cox and Dann, discloses the device according to Claim 1.
Ryan further discloses the third portion includes a curve when deployed (see examiner’s annotated figure 7, the third portion of deployed device is in the curved shape).
Regarding Claim 7, Ryan, as modified by Cox and Dann, discloses the device according to Claim 1.
Ryan further discloses the enlarged section of the second portion includes a second stent (figure 7, stent structure 140) that provides the second diameter ([0117] the tubular structure 28 may be a stent structure 140. And also see figure 7, the enlarged area 48 is supported by a stent structure 140 and the stent structure 140 also provides the second diameter of the enlarged area).
Regarding Claim 8, Ryan, as modified by Cox and Dann, discloses the device according to Claim 1.
Ryan further discloses the enlarged section of the second portion includes a stretchable cover forming a pocket upon receipt of GI contents ([0107] “over tubular structure 28 such that tubular structure 28, which may be a stent, is housed inside inflatable structure 46'').
Regarding Claim 9, Ryan, as modified by Cox and Dann, discloses the device according to Claim 1.
Ryan further discloses a covering surrounding the enlarged section of the second portion, the covering being at least partially permeable by certain liquids ([0116] “In some embodiments, tubular structure 28 may be impermeable or semi-permeable to gastric fluids”)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Cox and Dann, and in further view of Frid (US 6237460 B1).
Regarding Claim 3, Ryan, as modified by Cox and Dann, teaches the device according to Claim 1.

Ryan does not disclose wherein the distal end stent forms a fourth diameter that is larger than the third diameter.
In the same field of endeavor, Frid teaches stent device (self extending stent as shown in figure 2) comprises the distal end stent (figure 2, stent in flaring 9) forms a fourth diameter (diameter of flaring portion 9) that is larger than the third diameter (figure 2, diameter of tubular portion 1).
Frid provides flaring portion has greater diameter than the tubular portion in order to promote the absence of migration along the wall of the cavity, and also improve leakproofness (col 3 lines 58-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ryan, as modified by Cox and Dann, to incorporate the teachings of Frid and provide the fourth diameter that is larger than the third diameter in order to promote the absence of migration along the wall of the cavity, and improve leakproofness.








Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Dann Cox and Frid, and in further view of Sharma et al (US 10779980 B2, hereinafter ‘Sharma’).
Regarding Claim 4, Ryan, as modified by Dann, discloses the device according to Claim 3.
Ryan, as modified by Dann Cox and Frid, does not disclose the third portion includes a compliant area located proximally of the distal-end stent.
Sharma teaches an intragastric device relatively pertinent to problem posed by Applicant of bypassing food past the pylorus and a portion of the small intestine, comprises a compliant area (figure 8c, sleeve component 822, and col 18 lines 4, “the sleeve is flexible and compressible”).
.









Claims 10-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Dann and in further view of Frid.
Regarding Claim 10, Ryan discloses a gastric bypass device (figure 7, tubular structure 28) for use in a gastrointestinal tract, comprising:
	A first portion (examiner’s annotated figure 7, first portion) having a first diameter (figure 7, diameter of the proximal end 32);
	A second portion (examiner’s annotated figure 7, second portion) located distally of the first portion, the second portion having a second diameter (figure 7, diameter of the central portion 36) is larger than the first diameter (see figure 7, tubular structure 28 has an overall uniform diameter except the enlarged area 48 of central portion 36, Consequently, the second diameter is larger than the first diameter); and
	A third portion (examiner’s annotated figure 7, third portion) located distally of the second portion, wherein the third portion includes a third diameter (examiner’s annotated figure, the diameter of third portion) is smaller than the second diameter (see figure 7, tubular structure 28 has an overall uniform diameter except the enlarged area 48 of the central portion 36, Consequently, the third diameter is smaller than the second diameter), and wherein a distal end of the third portion (figure 7, distal end 34) includes a distal-end stent ([0090], “a retainer structure 40' secures distal end 34 of tubular structure 28).

	Ryan does not teach the third diameter is smaller than the first diameter, the fourth diameter being larger than the third diameter.
	The distal-end stent forming a fourth diameter at a distal terminus of the gastric bypass device, the fourth diameter being larger than the third diameter.
Dann teaches gastric bypass device comprises a third portion ([0100] sleeve 100 may be provided with “a second, smaller cross sectional area”) includes a third diameter that is smaller ([0100] sleeve 100 may be provided with a diameter “having a proximal end having a first cross section area, adjacent a tapered or stepped zone across which the cross sectional area reduces to a second, smaller cross sectional area”) than the first diameter (([0100] sleeve 100 may be provided with a diameter “having a proximal end having a first cross section area” In this device, the first cross section area corresponds with the diameter of the cuff 102).
Dann provides a sleeve having a proximal end having a first cross section area, and a reduced second cross section area adjacent to the first in order to prevent folding of the sleeve longitudinally as it passes through the intestine ([0100]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of Ryan to incorporate the teachings of Dann and provide the third diameter is smaller than the first diameter in order to prevent folding causing from the constant diameter.
Ryan, as modified by Dann, is still silent as to the fourth diameter being larger than the third diameter.

Frid provides flaring portion has greater diameter than the tubular portion in order to promote the absence of migration along the wall of the cavity, and also improve leakproofness (col 3 lines 58-61). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Ryan, as modified by Dann, to incorporate the teachings of Frid and provide the fourth diameter that is larger than the third diameter in order to promote the absence of migration along the wall of the cavity, and improve leakproofness.
Regarding Claim 11, Ryan, as modified by Dann and Frid, teaches the device according to Claim 10.
Ryan does not explicitly teach the second diameter is at least 150% as large as the first diameter.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have 150% larger second diameter than the first diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed dimension and since the second portion comprises an enlarged area is intended to have larger diameter than the first portion to store food ([0109]). Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification pp. [0018]).
Regarding Claim 12, Ryan, as modified by Dann and Frid, discloses the device according to Claim 10.
Ryan further discloses a stent located at a proximal end of the third portion and adjacent to the second portion ([0112], “tubular structure 28 may be incorporated in a composite structure which also includes a stent structure” which indicates every Ryan’s tubular structure is supported by stent as well as the proximal end of the third portion adjacent to the second portion).
Regarding Claim 14, Ryan, as modified by Dann and Frid, discloses the device according to Claim 10.
Ryan discloses the distal end of the third portion includes a distal-end diameter that is larger than the third diameter of the third portion ([0117] tubular structure 28 may be a stent structure 140, also [0126] the stent may include one or more flared ends 147, and enlarged flared ends having a diameter great than the diameter of the longitudinal portion 144, therefore, distal end diameter (enlarged flared ends) is larger than the third diameter (longitudinal portion 44)).
Ryan does not explicitly discloses the distal-end diameter is at least 20% larger than the third diameter
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Ryan to have its distal-end diameter is around 20% larger than the third diameter since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Ryan would not operate differently with the claimed diameter and since the distal-end diameter is intended to have larger diameter than the third diameter the device would function appropriately having the 
Regarding Claim 15, Ryan, as modified by Dann and Frid, discloses the device according to Claim 10.
Ryan further discloses the third portion includes a curve when deployed (see examiner’s annotated figure 7, the third portion of deployed device is in the curved shape).
Regarding Claim 16, Ryan, as modified by Dann and Frid, discloses the device according to Claim 10.
Ryan further discloses the second portion includes a second stent that provides the second diameter ([0117] the tubular structure 28 may be a stent structure 140. And also see figure 7, the enlarged area 48 is supported by a stent structure 140 and the stent structure 140 also provides the second diameter of the enlarged area).
Regarding Claim 17, Ryan, as modified by Dann and Frid, discloses the device according to Claim 10.
Ryan further discloses the second portion includes a stretchable cover for forming a pocket upon receipt of GI contents ([0107] “over tubular structure 28 such that tubular structure 28, which may be a stent, is housed inside inflatable structure 46'').
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Dann and frid and in further view of Sharma.
Regarding Claim 13, Ryan, as modified by Dann and Frid, discloses the device according to Claim 12.
Ryan does not disclose the third portion includes a compliant area located between the stent and the distal-end stent.

Sharma provides a sleeve component comprises a compliant area in order to make the device compressible when deploying (col 18 lines 5-9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third portion of Ryan, as modified by Dann and Frid, to incorporate the teachings of Sharma and provide a compliant third portion in order to make the device is compressible when deploying.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•	Hingston et al (US 2015/0374484) discloses a structure that has larger central portion than the distal/proximal ends.
•	Stack et al (US 2003/0040804) discloses a tubular prosthesis that has a second larger diameter than the first diameter that allows self-expand from the collapsed position.
•	Egan (US 7316716) discloses a gastric bypass device.
•	Kagan et al (US 8968270) discloses GI bypass sleeve device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781